                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                 3:18-cv-20-FDW

AJANAKU E. MURDOCK,                       )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                         ORDER
                                          )
CHRISTINA THOMPSON, et al.,               )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER comes before the Court on Defendants’ Motion to File Exhibit Manually,

(Doc. No. 57).

       Defendants seek leave to manually file an original periodical as an exhibit in support of

their Motion for Summary Judgment. The request to file the original periodical manually is denied,

however, the Defendants may file a digital copy of the periodical at issue.

       IT IS, THEREFORE, ORDERED that Defendants’ Motion to File Exhibit Manually,

(Doc. No. 57), is GRANTED in part and DENIED in part as stated in this Order.

                                          Signed: June 20, 2019




                                                 1
